EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 1-13 under 35 U.S.C. § 112 (b) set forth in the Office Action of 02/10/2021 is withdrawn in response to the Amendments filed on 05/10/2021. 
The Decision of EPO to gran European Patent to the Application No 18189506.1 - 1108 / 344 7832 (European counterpart of the instant Application) issued on 02/13/2020 is noted by Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 Since Applicant incorporated allowable subject into independent claims 14 and 31and amended claim 32 depend from allowed claim 1:
	Claims 14-32 are rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record-US 2014/0234707, US 2016/0013487, US 20160181585, US 20160072071, US 20110206994  - fail to teach or suggest the following limitation:” second polymer layer disposed on the first polymer layer and comprising a polymer having a backbone with a second ionic charge, which is opposite to the first ionic charge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1 and 3-32 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727